Dismissed w.o.j. and Opinion Filed October 8, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01170-CV

                       IN RE PAUL DEWAYNE THIBODEAUX, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                    Dallas County, Texas
                              Trial Court Cause No. 0856041-J

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       In this original proceeding, relator seeks mandamus relief in the form of an order requiring

the trial court to comply with the habeas corpus procedures of article 11.07 of the code of criminal

procedure. Relator is seeking post-conviction relief from a felony conviction. The intermediate

courts of appeal have no authority to issue writs of mandamus in criminal matters pertaining to

proceedings under article 11.07 of the code of criminal procedure; only the Texas Court of

Criminal Appeals has jurisdiction in post-conviction felony proceedings. TEX. CODE CRIM. PROC.

art. 11.07; In re Haynes, No. 05-06-01466-CV, 2006 WL 3307012, at *1 (Tex. App.—Dallas Nov.

15, 2006, orig. proceeding) (dismissing original proceeding seeking writ ordering trial court to

comply with article 11.07); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding) (“Should an applicant find it necessary to complain about an action or

inaction of the convicting court, the applicant may seek mandamus relief from the Court of

Criminal Appeals.”).
       Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.

TEX. R. APP. P. 52.8(a).




                                                /Robert M. Fillmore/
                                                ROBERT M. FILLMORE
                                                JUSTICE



181170F.P05




                                             –2–